             Case 2:16-cv-01554-JCC Document 162 Filed 01/07/21 Page 1 of 5




 1
                                                                 The Honorable John C. Coughenour
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     BERNADEAN RITTMANN, et al.,                       )
10                                                     )    Consolidated Action
                                  Plaintiffs,          )    Case No. C16-1554-JCC
11                                                     )
            v.                                         )    JOINT STATUS REPORT
12                                                     )
                                                       )
13   AMAZON.COM INC. and AMAZON                        )
     LOGISTICS, INC.,                                  )
14                                                     )
                                  Defendant(s).        )
15                                                     )
                                                       )
16                                                     )
                                                       )
17

18          In an Order dated December 10, 2020, the Court directed the parties to file a joint

19   status report setting forth “the most expeditious way to proceed to resolution of this action,”
20
     including “the parties’ positions on whether the stay should be lifted and whether Ponce and
21
     Keller should be consolidated with this action.” Dkt. #160 at 2. Accordingly, counsel for the
22
     parties jointly submit the following Joint Status Report.
23

24          1.              The Nature Of The Case
            The gravamen of the plaintiffs’ allegations in this Consolidated Action is that they and
25

26   other Amazon Flex “Delivery Partners” were misclassified as independent contractors. The


                                                                             MORGAN, LEWIS & BOCKIUS LLP
                                                                                    502 Carnegie Center
     JOINT STATUS REPORT - 1                                                     Princeton, NJ 08540-6241
     Case No. 2:16-cv-01554-JCC                                                 Telephone: +1.609.919.6600
                                                                                Facsimile: +1.609.919.6701
             Case 2:16-cv-01554-JCC Document 162 Filed 01/07/21 Page 2 of 5




 1   plaintiffs assert wage and hour claims under the Fair Labor Standards Act (“FLSA”) on behalf

 2   of a nationwide collective action, under California and Washington state law on behalf of
 3
     Rule 23 sub-classes, and under the California Private Attorneys General Act as a
 4
     representative action. See Dkt. #83 (Rittmann Second Amended Complaint); Mack/Lawson v.
 5
     Amazon.com, Inc., No. C17-1438-JCC, Dkt. #19. Amazon maintains that it did not employ
 6
     plaintiffs or any other Delivery Partners. Amazon also moved to compel Plaintiff Lawson’s
 7

 8   claims to arbitration. This Court denied the motion. Rittmann v. Amazon.com, Inc., 383 F.

 9   Supp. 3d 1196, 1202-1203 (W.D. Wash. 2019); 9 U.S.C. § 1. The Ninth Circuit affirmed the
10   Court’s decision. Rittmann v. Amazon.com, Inc., 971 F.3d 904, 919 (9th Cir. 2020), petition
11
     for reh’g denied, No. 19-35381 (9th Cir. Sept. 25, 2020). Amazon has asked the Supreme
12
     Court to reverse the Ninth Circuit’s Order. Amazon.com Inc. v. Rittmann, No. 20-622 (U.S.
13
     Nov. 4, 2020).
14

15          2.              The Parties’ Position Concerning The Stay

16          Amazon requests, and Plaintiffs do not oppose, that this Action remain stayed through

17   February 2021, while the Supreme Court considers the pending petition for certiorari.1

18          After the Supreme Court decides the petition, or if it fails to rule on the petition prior
19   to the end of February 2021, the parties will revisit the propriety of continuing the stay in full
20
     or in part and submit to this Court a supplemental joint report within 14 days.2
21

22

23
     1
             Based upon the Supreme Court’s schedule, the parties anticipate a decision on
24   certiorari in this case in or about February 2021.
25   2
             The parties have agreed to defer presenting their respective arguments on this issue
26   until February, when the Supreme Court is expected to decide the petition for certiorari.


                                                                               MORGAN, LEWIS & BOCKIUS LLP
                                                                                      502 Carnegie Center
     JOINT STATUS REPORT - 2                                                       Princeton, NJ 08540-6241
     Case No. 2:16-cv-01554-JCC                                                   Telephone: +1.609.919.6600
                                                                                  Facsimile: +1.609.919.6701
             Case 2:16-cv-01554-JCC Document 162 Filed 01/07/21 Page 3 of 5




 1          3.              The Parties’ Position Concerning Keller And Ponce

 2          The Keller and Ponce actions are duplicative of this case and so should be dismissed,

 3   or in the alternative stayed pending the resolution of this case. In its order transferring these
 4
     actions to this Court, the District Court for the Northern District of California held that “the
 5
     claims in both Keller and Ponce are identical to, or closely mirror, the claims” asserted in this
 6
     action. See Order, dated October 23, 2019 at 3 (Keller v. Amazon.com, Inc., No. C19-1719-
 7
     JCC, Dkt. #84; Ponce v. Amazon.com, Inc., No. C19-1718-JCC, Dkt. #74). In addition to the
 8

 9   alternative relief of transfer or stay, Amazon had moved to dismiss and/or compel arbitration.

10   Judge Seeborg “defer[red] to the forum of the first-filed action” to allow this Court to address
11   threshold issues “in the first instance.” Id. at 4.3 Where multiple cases involve the same
12
     parties and issues, the Court has the discretion to dismiss or stay the later-filed actions in the
13
     interests of efficiency and judicial economy. See Cedars-Sinai Med. Ctr. v. Shalala, 125 F.3d
14
     765, 769 (9th Cir. 1997); see also Peak v. Green Tree Fin. Serv. Corp, 2000 WL 973685 at *6
15

16   (N.D. Cal. 2000). To do otherwise would reward copycat lawsuits and gamesmanship by

17   other plaintiffs’ counsel who filed copycat actions on the heels of this action.4

18
     3
19          The defendants in Keller and Ponce moved to dismiss the respective complaints on
     additional grounds pursuant to Rule 12(b)(6). See Keller Dkt. #13; Ponce Dkt. #46. If the
20   Court does not dismiss or stay Keller and Ponce under the first-to-file, the defendants intend
     to renew their motions to dismiss.
21
     4
22           Counsel in Keller and Ponce filed copycat actions in another court and then jointly
     filed a Motion for Appointment of Interim Co-Lead Class Counsel without even informing
23   Plaintiffs’ counsel in this case. See Ponce Dkt. #29. After learning of the filing, Plaintiffs
     were forced to file an emergency Motion to Intervene for the purposes of opposing the
24   Motion. See Ponce Dkt. #33-34. Plaintiffs contend this attempt to hijack this case, which
     indisputably includes the first-filed case to assert California class action claims (Rittmann)
25   and the first-filed case to assert PAGA representative action claims (Mack), should not be
26   rewarded. The Ponce and Keller actions should be dismissed or, in the alternative, stayed
     pending the resolution of this case.

                                                                               MORGAN, LEWIS & BOCKIUS LLP
                                                                                      502 Carnegie Center
     JOINT STATUS REPORT - 3                                                       Princeton, NJ 08540-6241
     Case No. 2:16-cv-01554-JCC                                                   Telephone: +1.609.919.6600
                                                                                  Facsimile: +1.609.919.6701
             Case 2:16-cv-01554-JCC Document 162 Filed 01/07/21 Page 4 of 5




 1   Respectfully submitted,

 2   s/ Ryan D. Redekopp                          s/ Michael C. Subit
     Ryan D. Redekopp, WSBA #36853                Michael C. Subit, WSBA No. 29189
 3
     K&L GATES LLP                                FRANK FREED SUBIT & THOMAS LLP
 4   925 Fourth Avenue, Suite 2900                705 Second Avenue, Suite 1200
 5   Seattle, WA 98104                            Seattle, Washington 98104-1729
     Telephone: (206) 623-7580                    Telephone: (206) 682-6711
 6   Fax: (206) 623-7022                          Fax: (206) 682-0401
     Email: ryan.redekopp@klgates.com             Email: msubit@frankfreed.com
 7
     s/ Richard G. Rosenblatt                     s/ Shannon Liss-Riordan
 8
     Richard G. Rosenblatt (Pro Hac Vice)         Shannon Liss-Riordan (Pro Hac Vice)
 9   James P. Walsh (Pro Hac Vice)                Harold L. Lichten (Pro Hac Vice)
     MORGAN LEWIS & BOCKIUS LLP                   Adelaide Pagano (Pro Hac Vice)
10   502 Carnegie Center                          LICHTEN & LISS-RIORDAN, P.C.
     Princeton, NJ 08540-6241                     729 Boylston Street, Suite 2000
11   Telephone: (609) 919-6600                    Boston, MA 02116
     Fax: (609) 919-6701                          Telephone: (617) 994-5800
12
     Email: richard.rosenblatt@morganlewis.com    Fax: (617) 994-5801
13   Email: james.walsh@morganlewis.com           Email: sliss@llrlaw.com
                                                  Email: hlichten@llrlaw.com
14   Jason Burns (Pro Hac Vice)                   Email: apagano@llrlaw.com
     MORGAN LEWIS & BOCKIUS LLP
15   101 Park Avenue
     New York, New York 10178
16
     Telephone: (212) 309-6000
17   Email: jason.burns@morganlewis.com
                                                 Attorneys for Plaintiffs
18   Attorneys for Defendants
19
20

21

22

23

24
25

26


                                                                            MORGAN, LEWIS & BOCKIUS LLP
                                                                                   502 Carnegie Center
     JOINT STATUS REPORT - 4                                                    Princeton, NJ 08540-6241
     Case No. 2:16-cv-01554-JCC                                                Telephone: +1.609.919.6600
                                                                               Facsimile: +1.609.919.6701
             Case 2:16-cv-01554-JCC Document 162 Filed 01/07/21 Page 5 of 5




 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that I caused to be electronically filed the foregoing JOINT STATUS

 3   REPORT with the Clerk of Court using the CM/ECF system, which will automatically send
 4
     email notification of such filing to the registered attorneys of record.
 5

 6   DATED: January 7, 2021                         s/ James P. Walsh
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24
25

26


                                                                                MORGAN, LEWIS & BOCKIUS LLP
                                                                                       502 Carnegie Center
     JOINT STATUS REPORT - 5                                                        Princeton, NJ 08540-6241
     Case No. 2:16-cv-01554-JCC                                                    Telephone: +1.609.919.6600
                                                                                   Facsimile: +1.609.919.6701
